In an action to enforce a foreign judgment, the defendant appeals from an order of the Supreme Court, Kings County (Patterson, J.), dated October 17, 1995, which granted the plaintiff’s motion for summary judgment in lieu of a complaint.
Ordered that the order is affirmed, with costs.
The principal question on this appeal is whether service of process upon the defendant husband, a United States citizen and New York resident, in a Greek matrimonial action was *532sufficient to permit a default judgment in that action to be converted into a New York judgment under CPLR 3213.
The record indicates that service of the summons and complaint in the Greek action was accomplished by a United States Marshal in conformity with the Federal Rules of Civil Procedure, rule 4. In this and in all other respects, service was in accordance with the provisions of the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters (20 UST 361, TIAS 6638, 658 UNTS 163; see, Volkswagenwerk AG. v Schlunk, 486 US 694, 698; Aspinall’s Club v Aryeh, 86 AD2d 428). The defendant failed to raise an issue of fact as to whether the Court of First Instance of Athens possessed personal jurisdiction over him, and the Supreme Court properly granted the plaintiff’s motion for summary judgment in lieu of a complaint to enforce the Greek default judgment entered against the defendant.
The defendant’s remaining contentions are without merit. Copertino, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.